DETAILED ACTION
This Office Action is in response to application filed on 05/21/2018.
 Claims 1-20 are being considered on the merits.
Accordingly the following claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The applicants are required to make a correction to the specification to disclose adequate written description regarding claims 6, 7, 13, 14 and 20. 
Claims 6, 13 and 20 recites the limitations “scoring the explainable latent feature neural network using the training dataset” and “recording a firing of each of the latent feature hidden nodes at a transaction level in the training dataset”.  There is insufficient antecedent basis for 

Claims 7 and 14 recites the limitations “applying a matrix factorization technique to define relationships between commonly occurring combinations of latent feature hidden node activations to form a rank ordered matrix of most important functions of the latent feature hidden nodes” , “using the highest ranking latent feature hidden node relationships to segment data between groups of data records and customers in the training dataset” , “using the data segmentation to train separate new neural networks for major data segmentations to allow more accurate neural network creation by having machine learning models specific to major disjoint segments of data in the training dataset” and “the learned segmentations of data records and customers forming explainability on dynamics of the training dataset for use in explanation of which neural network to score the data records or customers.”.  There is insufficient antecedent basis for these limitations in the claims. The specification doesn’t disclose adequate written description regarding claims 7 and 14.

Claim Objections
Claims 1-20  are objected to because of the following informalities:
  	In claims 1, 8 and 15, line 9, “applying regularization to the cost function of the neural network model “ should read “applying regularization to a cost function of the neural network model”.
.
Appropriate correction is required.
Claim Rejections - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms “more accurate neural network creation “in claims 7 and 14 is a relative term which render the claims indefinite. The terms are not defined by the claims and does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what  accurate neural network creation, “how to measure "accuracy," and what the dividing line between "accurate" and "inaccurate" improvement is.
The terms “major data segments “in claims 7 and 14 render the claims indefinite. It is unclear what about the data segments make them "major", to whom or to what they are "major", and what the standard is for determining whether the data segments are "major". The term is not defined by the claims and does not provide a standard for ascertaining the requisite degree. 
The terms “most important functions “in claims 7 and 14 render the claims indefinite. It is unclear what about the functions make them “most important ", to whom or to what they are “most important ", and what the standard is for determining whether the functions are " most important ". The term is not defined by the claims and does not provide a standard for ascertaining the requisite degree. 
The terms "commonly occurring combination of….”in claims 7 and 14 render the claims indefinite. It is unclear what about the latent feature make them “commonly occurring ", to whom or to what they are “commonly occurring ", and what the standard is for determining whether the latent feature are " commonly occurring ". The term is not defined by the claims and does not provide a standard for ascertaining the requisite degree. 


Claim Rejections - 35 USC§ 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)	IN GENERAL-The specification shall contain a written description of  the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As an initial matter, it is necessary to resolve the factors elucidated by the United States Court of Appeals for the Federal Circuit in In re Wands. 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), namely:
(A) The breadth of the claims:
(B) The nature of the invention:
(C) The state of the prior art;
(D) The level of one of ordinary skill:
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor:
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding factors (a) to (e), claim 7 and 14 are narrow and appear to be directed to creating a more accurate neural network by having machine learning models specific to major disjoint segments of data in the training dataset by applying matrix factorization and data segmentation techniques. The prior art in creating neural network architectures is well- developed and has been improving rapidly for roughly the last decade. Therefore, the level of 
Regarding factors (f) to (G), Applicant's specification has provided no direction regarding how the claimed subject matter is put into practice. And Applicant has not provided working examples with the disclosure. The specification contains no discussion of the content of claims 7 and 14.  
Regarding factors (H), Applicant's specification has provided no direction regarding quantity of experimentation needed to make or use the invention based on the content of the disclosure, for example the applicant claimed the “matrix factorization techniques” allegedly performs the functions of “define relationships between commonly occurring combinations of latent feature hidden node activations to form a rank ordered matrix” in claim 7 and 14. This algorithm, however, is nowhere disclosed in the specification. Claim 7 and 14 goes on to indicate that technique involves "using the data segmentation to train separate new neural networks for major data segmentations to allow more accurate neural network creation by having machine learning models specific to major disjoint segments of data in the training dataset." This algorithm, however, is also not disclosed in the specification.
As such, the disclosure as a whole is directed far more to what the invention is than to how to implement it and does not meaningfully elucidate how to put the claimed subject matter into practice. An ordinary artisan before the effective filing date would have had to engage in undue experimentation to reproduce the invention because the specification leaves him to guess what algorithms are used to perform the claimed functions. The purpose of a patent is to secure limited protection for a novel and non-obvious invention in exchange for a . 

Allowable Subject Matter
Upon a proper overcome of the objections and the 112 rejections as discussed above in items 4-11, Claims 1-20 would be allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 1, Son et al (Pub. No.: US 20180032866 A1) is the closest art which teaches a method, executed by one or more computer processors, of extracting explainable latent features (See e.g., similar features may be extracted for each, or select, hidden layers of the neural network configured according to the original trained parameters. [0108]) from a machine learning model using a training dataset ( See e.g., to generate a neural network with a plurality of layers including plural nodes by applying lightened weighted connections between neighboring nodes in neighboring layers of the neural network to interpret (explainable) input data applied to the neural network, [005] ), the machine learning model having one or more predictive input variables each of the one or more predictive input variables having a weight in the machine learning model (See e.g., by generating the trained final weighted connections of the trained neural network by repeatedly applying labeled input training data ( predictive input variables ) to neural network variants with respectively adjusted weighted connections to perform interpretation of the input training data, [0031]), 
Reference Baker (Pub. No.: US 20200285939 A1) teaches the cost function of the neural network model (See e.g., Regularization: Smoothing the estimates of the learned parameters or limiting their range. For example, L2 regularization adds an extra term to the cost function that is proportional to the sum of the squares of the learned parameters, pushing the parameters towards the value zero and thus preventing them from growing too large, [0066]). 
However, the prior art of record fail to either singly or in combination teach the method comprising: training a fully connected neural network model with the one or more predictive input variables using a training data set, the neural network model having an input layer, an output layer, and one or more hidden layers each comprising one or more hidden nodes, each hidden node having one or more inputs and at least one output. Applying regularization to the cost function of the neural network model such that weights of one or more edges connecting the predictive input variables to the hidden nodes converge towards zero. for hidden nodes with greater than N non-zero inputs, generating a separate neural network to model each node's activation from the trained neural network model response on the training dataset to expose the explainable latent features of the hidden nodes via new hidden nodes of less complexity of the separate neural, the resulting neural network with all hidden nodes at complexity of N non-zero inputs or less being an explainable latent feature neural network.

With respect to claims 8 Son teaches a computer program product for extracting explainable latent features from a machine learning model using a training dataset ([0108] , similar features may be extracted for each, or select, hidden layers of the neural network configured according to the original trained parameters. See Also, to generate a neural network with a plurality of layers including plural nodes by applying lightened weighted connections between neighboring nodes in neighboring layers of the neural network to interpret (explainable) input data applied to the neural network, [005] ), the machine learning model having one or more predictive input variables, each of the one or more predictive input variables having a weight in the machine learning model ( [0031] , by generating the trained final weighted connections of the trained neural network by repeatedly applying labeled input training data ( predictive input variables ) to neural network variants with respectively adjusted weighted connections to perform interpretation of the input training data), the computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising ( [0047], In a general aspect, provided is a non-transitory computer-readable storage medium storing instructions, which when executed by a processor, cause the processor to perform one or more or all operations described).
Reference Baker (Pub. No.: US 20200285939 A1) teaches the cost function of the neural network model (See e.g., Regularization: Smoothing the estimates of the learned parameters or limiting their range. For example, L2 regularization adds an extra term to the cost function that is proportional to the sum of the squares of the learned parameters, pushing the parameters towards the value zero and thus preventing them from growing too large, [0066]). 
However, the prior art of record fail to either singly or in combination teach the method comprising: training a fully connected neural network model with the one or more predictive input variables using a training data set, the neural network model having an input layer, an output layer, and one or more hidden layers each comprising one or more hidden nodes, each hidden node having one or more inputs and at least one output. Applying regularization to the cost function of the neural network model such that weights of one or more edges connecting the predictive input variables to the hidden nodes converge towards zero. for hidden nodes with greater than N non-zero inputs, generating a separate neural network to model each node's activation from the trained neural network model response on the training dataset to expose the explainable latent features of the hidden nodes via new hidden nodes of less complexity of the separate neural, the resulting neural network with all hidden nodes at complexity of N non-zero inputs or less being an explainable latent feature neural network.

With respect to claims 15 Son teaches a system for extracting explainable latent features from a machine learning model using a training dataset ([0108] , similar features may be extracted for each, or select, hidden layers of the neural network configured according to the original trained parameters. See Also, to generate a neural network with a plurality of layers including plural nodes by applying lightened weighted connections between neighboring nodes in neighboring layers of the neural network to interpret (explainable) input data applied to the neural network, [005] ), the machine learning model having one or more predictive input variables, each of the one or more predictive input variables having a weight in the machine learning model ( [0031] , by generating the trained final weighted connections of the trained neural network by repeatedly applying labeled input training data ( predictive input variables ) to neural network variants with respectively adjusted weighted connections to perform interpretation of the input training data), the system comprising:
at least one programmable processor; and
a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising ( [0047], In a general aspect, provided is a non-transitory computer-readable storage medium storing instructions, which when executed by a processor, cause the processor to perform one or more or all operations described):
Reference Baker (Pub. No.: US 20200285939 A1) teaches the cost function of the neural network model (See e.g., Regularization: Smoothing the estimates of the learned parameters or limiting their range. For example, L2 regularization adds an extra term to the cost function that is proportional to the sum of the squares of the learned parameters, pushing the parameters towards the value zero and thus preventing them from growing too large, [0066]). 
.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to SAMI A AL‐DHAHERI whose telephone number is (571)272‐8170. The examiner can normally be reached on Mon‐Friday 8 am ‐ 5 pm.
Examiner interviews are available via telephone, in‐person, and video conferencing
using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.

Supervisor, Kamran Afshar can be reached on (571)272‐7796. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair‐y.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.

/S.A.A./Examiner, Art Unit 2125  

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125